I115th CONGRESS1st SessionH. R. 121IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Al Green of Texas introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLMaking supplemental appropriations for the Army Corps of Engineers for flood control projects and storm damage reduction projects in areas affected by flooding in the city of Houston, Texas, and for other purposes. 
 
 That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2017:Department of the ArmyCorps of Engineers-CivilConstructionFor an additional amount for Construction for flood control projects and storm damage reduction projects in areas affected by flooding in the city of Houston, Texas, that have received a major disaster declaration pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act, $311,000,000, to remain available through fiscal year 2026: Provided, That such amount is designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985.This Act may be cited as the Emergency Flood Control Supplemental Funding Act of 2017.  